Exhibit 10.1

Return to:

Erika B. Newsom

Smith Moore Leatherwood, LLP

P.O. Box 87

Greenville, SC 29602

 

 

 

 

Space Above Line for Processing Data

 

 

RBC Bank (USA)    

Modification Agreement

(Cover Page)

   

Prepared by:

Erika B. Newsom

Smith Moore Leatherwood, LLP

P.O. Box 87

Greenville, SC 29602

State of South Carolina     County of Greenville

 

From:   COMPUTER SOFTWARE INNOVATIONS, INC. (whether one or more, “Borrower”),
with a business/mailing address of 900 East Main Street, Suite T, Easley, South
Carolina 29640. To:   RBC BANK (USA), formerly known as RBC Centura Bank
(“Bank”), with a business address of 134 N. Church Street, Rocky Mount, North
Carolina 27804 and a mailing address of Post Office Box 1220, Rocky Mount, North
Carolina 27802-1220, which mailing address is the place to which all notices and
communications should be sent to Bank regarding this Modification Agreement.
Date:   September 11, 2008

 

Cross Reference to Recorded
Documents Modified:   N/A Original Principal Debt:   $7,000,000.00 Current
Principal Debt:   $5,309,000.00



--------------------------------------------------------------------------------

RBC Bank (USA)  

MODIFICATION

AGREEMENT

THIS MODIFICATION AGREEMENT (“Modification Agreement”), entered into as of the
11th day of September, 2008 (the “Effective Date”), by COMPUTER SOFTWARE
INNOVATIONS, INC. (“Borrower”, whether one or more) with a mailing address of
900 East Main Street, Suite T, Easley, South Carolina 29640, and RBC BANK (USA),
formerly known as RBC Centura Bank (“Bank”), with a mailing address of Post
Office Box 1220, Rocky Mount, North Carolina 27802-1220

 

A. Borrower has made and issued to Bank its promissory note (“Note”) in the
original principal amount and dated as indicated on Attachment 1 attached
hereto.

 

B. If so indicated on Attachment 1, the Note is secured and the security is
generally as described on Attachment 1.

 

C. The Note, any security documents described on Attachment 1 and any other loan
and security documents that are outstanding with respect to the extension of
credit evidenced by the Note, even if not listed on Attachment 1, are
hereinafter collectively referred to as the “Contract” and the Contract is
hereby incorporated herein as a part of this Modification Agreement.

 

D. Bank and Borrower mutually desire to modify the provisions of the Contract in
the manner hereinafter set out, it being specifically understood and agreed
that, except as herein modified, the terms and provisions of the Contract and
the individual instruments, documents and agreements that make up the Contract
shall remain unchanged and the Contract, as herein modified, shall continue in
full force and effect as therein and herein written.

NOW, THEREFORE, Bank and Borrower, in consideration of the premises and the sum
of One Dollar ($1.00) to each in hand paid by the other, receipt and sufficiency
of which are hereby acknowledged by each, do hereby agree as follows:

Section 1. Modification. The Contract shall be, and the same is, modified in the
manner set forth in Attachment 2.

Section 2. Effect of Modification. Nothing contained in this Modification
Agreement shall in any way impair the security now held for the indebtedness
evidenced by the Contract or the lien priority thereof, nor waive, annul, vary
or affect any provision, condition, covenant and agreement contained in the
Contract, nor affect or impair any rights, powers and remedies under the
Contract, except as herein specifically modified to do any one or more of the
foregoing. If any provision in this Modification Agreement shall be interpreted
or applied by a court or other tribunal with personal and subject matter
jurisdiction over the parties hereto and the Contract, as modified, so as to
impair the security now held for the indebtedness or lien priority thereof, or
do any one or more of any of the foregoing, such provision shall be ineffective
to the extent it causes an impairment of such security or the lien priority
thereof or causes any of such other consequences, or the application thereof
shall be in a manner and to an extent which does not impair such security or the
lien priority thereof, or result in the occurrence of any of the other
consequences. This Modification Agreement does not extend the expiration dates
or enlarge the terms of any property, physical damage, credit and any other
insurance written in connection with or financed by said Contract.

Section 3. Financing Statements. Borrower irrevocably authorizes Bank to file
such financing statements and amendments thereof as may be necessary to protect,
in Bank’s opinion, Bank’s security interests and liens and, to the extent Bank
deems necessary or appropriate, to sign the name of Borrower with the same force
and effect as if signed by Borrower and to make public in financing statements
and other public filings such information regarding Borrower as Bank deems
necessary or appropriate, including, without limitation, federal tax
identification numbers, social security numbers and other identifying
information.



--------------------------------------------------------------------------------

Section 4. Usury. Bank does not intend to and shall not reserve, charge and
collect interest, fees and charges under the Contract, as herein modified, in
excess of the maximum rates and amounts permitted by applicable law. If any
interest, fees and charges are reserved, charged and collected in excess of the
maximum rates and amounts, it shall be construed as a mutual mistake,
appropriate adjustments shall be made by Bank and to the extent paid, the excess
shall be returned to the person making such a payment.

Section 5. Documentary Stamps, etc. To the extent not prohibited by law and
notwithstanding who is liable for payment of the taxes and fees, Borrower shall
pay, on Bank’s demand, all intangible taxes, documentary stamp taxes, excise
taxes and other similar taxes assessed, charged and required to be paid in
connection with this Modification Agreement, and any future extension, renewal
and modification of the Contract, or assessed, charged and required to be paid
in connection with any of the loan documents which make up the Contract.

Section 6. Costs and Expenses. All of the costs and expenses incurred by Bank in
connection with this Modification Agreement shall be paid by Borrower upon the
request of and at the time of demand for payment thereof made by Bank on
Borrower. As used herein, “costs and expenses” include, without limitation,
reasonable attorneys’ fees and fees of legal assistants, and reasonable fees of
accountants, engineers, surveyors, appraisers and other professionals or experts
– and all references to attorneys’ fees or fees of legal assistants, or fees of
accountants, engineers, surveyors, appraisers or other professionals or experts
shall mean reasonable fees.

Section 7. Waiver of Jury Trial. Borrower, to the extent permitted by law,
waives any right to a trial by jury in any action arising from or related to
this Modification Agreement and waives any right to a trial by jury in any
action or proceeding arising from or related to the Contract, as herein
modified.

Section 8. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State whose laws govern the Contract, excepting,
however, its conflict of law provisions.

Section 9. Reservation of Rights; Entire Agreement. Bank does hereby reserve all
rights and remedies it may have against all parties secondarily liable for
repayment of the indebtedness evidenced by the Contract. The Contract, as herein
modified, contains the entire agreement of the parties and the undersigned do
hereby ratify and confirm the terms of the Contract, all of which shall remain
in full force and effect, as modified herein. This Modification Agreement shall
be binding upon any assignee and successor in interest of the parties hereto.
All references herein to the “Modification Agreement” include any supplemental
agreements filed of record to reflect modifications of any of the instruments,
documents and other agreements making up the Contract that are of record.

(Signatures On Next Page)

 

2



--------------------------------------------------------------------------------

The undersigned have executed this Modification Agreement under seal as of the
day and year first above stated.

 

BANK:        Signed, sealed and delivered in the presence of: RBC BANK (USA)
     Witness:   By:  

/s/ Charles H. Arndt

    

/s/ Angie Long

Print Name:   Charles H. Arndt      Print Name:  

Angie Long

Title:   Senior Vice President               Witness:         

/s/ Jonathan Gibellino

       Print Name:  

Jonathan Gibellino

BORROWER:        COMPUTER SOFTWARE INNOVATIONS, INC.      Signed, sealed and
delivered in the presence of: By:  

/s/ David B. Dechant

     Witness:   Print Name:   David B. Dechant      Title:   Chief Financial
Officer     

/s/ Wendy S. Knorr

       Print Name:  

Wendy S. Knorr

       Witness:         

/s/ Russell Young

       Print Name:  

Russell Young

 

3



--------------------------------------------------------------------------------

STATE OF SOUTH CAROLINA   )      )   

ACKNOWLEDGEMENT

COUNTY OF GREENVILLE   )   

Personally appeared before me Charles H. Arndt, as Senior Vice President of RBC
BANK (USA), who, being by me first duly sworn, did depose and say that he has
read the within instrument, that the statements and recitations made therein are
true and that he acknowledges that he did sign said instrument as his free act
and deed.

Sworn to before me on September 16, 2008.

 

/s/ Angie Long

  (SEAL) Notary Public for South Carolina

My Commission Expires:  

2-14-15

 

 

STATE OF SOUTH CAROLINA   )      )   

ACKNOWLEDGEMENT

COUNTY OF GREENWOOD   )   

Personally appeared before me David B. Dechant, as Chief Financial Officer of
COMPUTER SOFTWARE INNOVATIONS, INC., who, being by me first duly sworn, did
depose and say that he has read the within instrument, that the statements and
recitations made therein are true and that he acknowledges that he did sign said
instrument as his free act and deed.

Sworn to before me on September 11, 2008.

 

/s/ Ann C. Nicholson

  (SEAL) Notary Public for South Carolina

My Commission Expires:  

01/27/2015

 

 

4



--------------------------------------------------------------------------------

Attachment 1

To

Modification Agreement

 

1. Describe Promissory Note (Date, Original Amount, Current Amount and all
Modifications):

Amended and Restated Commercial Promissory Note from Computer Software
Innovations, Inc. to RBC Centura Bank (now known as RBC Bank (USA)) dated
September 14, 2007 in the original principal amount of $7,000,000.00, with a
current outstanding balance of $5,309,000.00, as amended by a Modification to
Revolving Facility between Bank and Borrower dated June 30, 2008 (the “First
Modification”).

 

2. Describe Security Documents (Type, Date and if recorded, Recording
Information):

 

  (a) Second Amended and Restated Loan and Security Agreement by and between
Computer Software Innovations, Inc. and RBC Centura Bank (now known as RBC Bank
(USA)) dated September 14, 2007, as amended by the First Modification (the “Loan
Agreement”), relating to substantially all of the Borrower’s assets.

 

  (b) UCC-1 Financing Statement, filed on January 31, 2007 in the Department of
State for Delaware as No. 2007 0088061.



--------------------------------------------------------------------------------

Attachment 2

To

Modification Agreement

The Contract shall be, and the same is, modified as follows:

 

1. For the limited time period expressed herein, the principal amount as stated
in the Note and in the definition of “Revolving Facility” in the Loan Agreement,
is increased to $8,000,000.00 from the effective date of this Modification
Agreement to November 15, 2008, at which time the principal amount of the Note
and the amount set forth in the definition of “Revolving Facility” in the Loan
Agreement shall automatically reduce to $7,000,000.00 and Borrower shall
immediately repay any advances in excess of borrowing limitations effective
following such reduction. To the extent such principal amount is stated in any
of the other individual instruments, documents and agreements that make up the
Contract, the principal amount shall be adjusted in accordance with the terms
herein.

 

2. For the limited time period expressed herein, the maximum borrowing ability
of Borrower against Eligible Inventory of $1,000,000.00 set forth in the
definition of “Borrowing Base” in the Loan Agreement is increased to
$2,000,000.00 from the effective date of this Modification Agreement to
November 15, 2008, at which time such maximum borrowing ability against Eligible
Inventory shall automatically reduce to $1,000,000.00 and Borrower shall
immediately repay any advances in excess of borrowing limitations effective
following such reduction. To the extent such limitation on the inclusion of
Eligible Inventory in the Borrowing Base is stated in any of the other
individual instruments, documents and agreement that make up the Contract, such
amount shall be adjusted in accordance with the terms herein.

 

3. Except as modified herein, each of the loan and security documents comprising
the Contract remains in full force and effect and legally binding and
enforceable against the Borrower.